Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of October 2,
2003, among Pro-Pharmaceuticals, Inc., a Nevada corporation (the “Company”), and
the purchasers identified on the signature pages hereto (each a “Purchaser” and
collectively the “Purchasers”); and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchasers,
and each Purchaser, severally and not jointly, desires to purchase from the
Company in the aggregate, up to $5,000,000 of Common Stock and Warrants to
purchase shares of Common Stock.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Closing” means the closing of the purchase and sale of the Common Stock and
Warrants pursuant to Section 2.1(a).

 

“Closing Date” means the date of the Closing.

 

“Closing Price” means on any particular date (a) the last reported closing bid
price per share of Common Stock on such date on the Trading Market (as reported
by Bloomberg L.P. at 4:15 PM (New York time) as the last reported closing bid
price for regular session trading on such day), or (b) if there is no such price
on such date, then the closing bid price on the Trading Market on the date
nearest preceding such date (as reported by Bloomberg L.P. at 4:15 PM (New York
time) as the closing bid price for regular session trading on such day), or (c)
if the Common Stock is not then listed or

 

1



--------------------------------------------------------------------------------

quoted on the Trading Market and if prices for the Common Stock are then
reported in the “pink sheets” published by the National Quotation Bureau
Incorporated (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) if the shares of Common Stock are not then publicly traded the
fair market value of a share of Common Stock as determined by an appraiser
selected in good faith by the Purchasers of a majority in interest of the Shares
then outstanding.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company Counsel” means Perkins Smith & Cohen LLP.

 

“Disclosure Schedules” means the Disclosure Schedules concurrently delivered
herewith.

 

“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FW” shall mean Feldman Weinstein LLP with offices at 420 Lexington Avenue, New
York, New York 10170-0002.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction.

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Per Share Purchase Price” equals $3.50, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

2



--------------------------------------------------------------------------------

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Shares and the Warrant Shares.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and each Purchaser, in the
form of Exhibit B hereto.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Subscription Amount” means, as to each Purchaser and the Closing, the amounts
set forth below such Purchaser’s signature block on the signature page hereto,
in United States dollars and in immediately available funds.

 

“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market or the
Nasdaq SmallCap Market.

 

3



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Warrant and any other documents or agreements executed in connection with
the transactions contemplated hereunder.

 

“Warrants” means the Common Stock Purchase Warrants, in the form of Exhibit C,
issuable to the Purchasers at Closing, which warrants shall be exercisable
immediately and have an exercise price equal to $5.29 and a term of exercise of
5 years.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1    Closing. At the Closing, the Purchasers shall purchase, severally and not
jointly, and the Company shall issue and sell, in the aggregate, up to
$5,000,000 of Common Stock and Warrants to purchase shares of Common Stock on
the Closing Date. Each Purchaser shall purchase from the Company, and the
Company shall issue and sell to each Purchaser, a number of Shares equal to such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price. Upon
satisfaction of the conditions set forth in Section 2.2, the Closing shall occur
at the offices of FW, or such other location as the parties shall mutually
agree.

 

2.2    Closing Conditions

.

(a)    At the Closing (unless otherwise specified below) the Company shall
deliver or cause to be delivered to each Purchaser the following:

 

(i)    this Agreement duly executed by the Company;

 

(ii)    within 3 Business Days of the Closing Date, a certificate evidencing a
number of Shares equal to such Purchaser’s Subscription Amount divided by the
Per Share Purchase Price, registered in the name of such Purchaser;

 

(iii)    within 3 Business Days of the Closing Date, a Warrant, registered in
the name of such Purchaser, pursuant to which such Purchaser shall have the
right to acquire up to the number of shares of Common Stock equal to 50% of the
Shares to be issued to such Purchaser at such Closing;

 

(iv)    the Registration Rights Agreement duly executed by the Company; and

 

(v)    a legal opinion of Company Counsel, substantially in the form of Exhibit
A attached hereto.

 

(b)    At the Closing, each Purchaser shall deliver or cause to be delivered to
the Company the following:

 

(i)    this Agreement duly executed by such Purchaser;

 

4



--------------------------------------------------------------------------------

(ii)    such Purchaser’s Subscription Amount as to such Closing by wire transfer
to the account of the Company as provided to the Purchasers in writing prior to
the Closing Date; and

 

(iii)    the Registration Rights Agreement duly executed by such Purchaser.

 

(c)    All representations and warranties of the other party contained herein
shall remain true and correct as of the Closing Date and all covenants of the
other party shall have been performed if due prior to such date.

 

(d)    As of the Closing Date, there shall have been no Material Adverse Effect
with respect to the Company since the date hereof.

 

(e)    From the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets shall
not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1    Representations and Warranties of the Company. Except as set forth under
the corresponding section of the Disclosure Schedules delivered concurrently
herewith, the Company hereby makes the following representations and warranties
as of the date hereof and as of the Closing Date to each Purchaser:

 

(a)    Subsidiaries. The Company has no direct or indirect subsidiaries except
as set forth in Schedule 3.1(a) (each, a “Subsidiary”). If the Company has no
subsidiaries, any references to Subsidiaries in the Transaction Documents shall
be disregarded. The Company owns, directly or indirectly, all of the capital
stock of each Subsidiary free and clear of any lien, charge, security interest,
encumbrance, right of first refusal or other restriction (collectively,
“Liens”), and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.

 

(b)    Organization and Qualification. Each of the Company and the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature

 

5



--------------------------------------------------------------------------------

of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 

(c)    Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) with respect to the
indemnification provisions set forth in the Registration Rights Agreement, as
limited by public policy.

 

(d)    No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as would not have or reasonably be expected to
result in a Material Adverse Effect.

 

(e)    Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(a) the filing with the Commission of

 

6



--------------------------------------------------------------------------------

the Registration Statement, the application(s) to each Trading Market for the
listing of the Shares and Warrant Shares for trading thereon in the time and
manner required thereby, and applicable Blue Sky filings and (b) such as have
already been obtained or such exemptive filings as are required to be made under
applicable securities laws.

 

(f)    Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Company has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock issuable pursuant to this Agreement and the
Warrants.

 

(g)    Capitalization. The capitalization of the Company is as described in the
Company’s most recent periodic report filed with the Commission. The Company has
not issued any capital stock since such filing other than pursuant to the
exercise of employee stock options under the Company’s stock option plans and
pursuant to the conversion or exercise of Common Stock Equivalents outstanding
on the date hereof. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as a result of the purchase
and sale of the Securities and except for employee stock options under the
Company’s stock option plans or a plan approved by the Board of Directors of the
Company, there are no outstanding options, warrants, script rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities.

 

(h)    SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) of the Exchange Act, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law to file such material) (the foregoing materials, including the
exhibits thereto, being collectively referred to herein as the “SEC Reports”
and, together with the Disclosure Schedules to this Agreement, the “Disclosure
Materials”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the

 

7



--------------------------------------------------------------------------------

rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(i)    Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information.

 

(j)    Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Except as disclosed in the SEC Reports, neither the Company nor
any Subsidiary, nor, to the knowledge of the Company, any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

 

(k)    Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(l)    Compliance. Except as disclosed in the SEC Reports, neither the Company
nor any Subsidiary (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, except in the
case of clauses (i), (ii) and (iii) as would not have or reasonably be expected
to result in a Material Adverse Effect.

 

(m)    Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(n)    Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries, taken as a whole,
and good and marketable title in all personal property owned by them that is
material to the business of the Company and the Subsidiaries, taken as a whole,
in each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in material compliance.

 

(o)    Patents and Trademarks. To the knowledge of the Company and each
Subsidiary, the Company and the Subsidiaries have, or have rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are material for
use in connection with their respective businesses at present as described in
the SEC Reports and which the failure to so have could have or reasonably be
expected to result in a Material Adverse Effect (collectively, the “Intellectual
Property Rights”). Neither the Company nor any Subsidiary has received a written
notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes the rights of any Person. To the knowledge of
the Company, all such Intellectual Property Rights are enforceable.

 

(p)    Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries

 

9



--------------------------------------------------------------------------------

are engaged. Neither the Company nor any Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a significant increase in cost.

 

(q)    Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $60,000 other than (a) for payment of salary
or consulting fees for services rendered, (b) reimbursement for expenses
incurred on behalf of the Company and (c) for other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

(r)    Internal Accounting Controls. The Company and each of its subsidiaries
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including its subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s Form 10-K or 10-Q, as the case may be, is being
prepared. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of a date within 90 days prior to the
filing date of the Form 10-Q for the quarter ended June 30, 2003 (such date, the
“Evaluation Date”). The Company presented in its Form 10-Q for the quarter ended
June 30, 2003 the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Exchange Act) or, to the Company’s knowledge,
in other factors that could significantly affect the Company’s internal
controls.

 

(s)    Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a

 

10



--------------------------------------------------------------------------------

type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

 

(t)    Private Placement. Assuming the accuracy of the Purchasers
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.

 

(u)    Investment Company. The Company is not, and is not an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(v)    Registration Rights. No Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company.

 

(w)    Form S-3 Eligibility. The Company is eligible to register the resale of
its Common Stock by the Purchasers under Form S-3 promulgated under the
Securities Act.

 

(x)    Listing and Maintenance Requirements. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

 

(y)    Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.

 

(z)    Disclosure. The Company confirms that, neither the Company nor any other
Person acting on its behalf has provided any of the Purchasers or their agents
or counsel with any information that constitutes or might constitute material,
non-public information. The Company understands and confirms that the Purchasers
will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company. All disclosure provided to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, furnished by or on
behalf of the Company are true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

11



--------------------------------------------------------------------------------

(aa)    No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.

 

(bb)    Solvency. Based on the financial condition of the Company as of the
Closing Date, (i) the Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature; (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by the Company,
and projected capital requirements and capital availability thereof, and
including the anticipated proceeds of the sale of the Securities; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).

 

3.2    Representations and Warranties of the Purchasers. Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:

 

(a)    Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations thereunder. The execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement has been duly authorized by all necessary corporate or similar
action on the part of such Purchaser. Each Transaction Document to which it is a
party has been duly executed by such Purchaser, and when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms.

 

(b)    General Solicitation. Such Purchaser is not purchasing the Securities as
a result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

12



--------------------------------------------------------------------------------

(c)    No Public Sale or Distribution. Such Purchaser is (i) acquiring the
Shares and (ii) upon exercise of the Warrants will acquire the Warrant Shares,
for its own account and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act; provided, however, that by
making the representations herein, such Purchaser does not agree to hold any of
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. Such Purchaser
is acquiring the Securities hereunder in the ordinary course of its business.
Such Purchaser does not have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Securities.

 

(d)    Accredited Investor Status. Such Purchaser is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D under the Securities Act.
Such Purchaser is not required to be registered as a broker-dealer under Section
15 of the Exchange Act.

 

(e)    Reliance on Exemptions. Such Purchaser understands that the Shares and
Warrants are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Common Stock and Warrants.

 

(f)    Information. Such Purchaser and its advisors, if any, have been furnished
with all publicly available materials relating to the business, finances and
operations of the Company and such other publicly available materials relating
to the offer and sale of the Shares and Warrants as have been requested by such
Purchaser. Such Purchaser and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Purchaser or its advisors,
if any, or its representatives shall modify, amend or affect such Purchaser’s
right to rely on the Company’s representations and warranties contained herein.
Such Purchaser understands that its investment in the Shares and Warrants
involves a high degree of risk. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Shares and Warrants.

 

(g)    No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares and Warrants
or the fairness or suitability of the investment in the Shares and Warrants nor
have such authorities passed upon or endorsed the merits of the offering of the
Shares and Warrants.

 

(h)    Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters, including investing in biotechnology companies,
so as to be

 

13



--------------------------------------------------------------------------------

capable of evaluating the merits and risks of the prospective investment in the
Shares and Warrants, and has so evaluated the merits and risks of such
investment. Such Purchaser is able to bear the economic risk of an investment in
the Shares and Warrants and, at the present time, is able to afford a complete
loss of such investment.

 

The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1    Transfer Restrictions.

 

(a)    The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement, to the Company, to an
Affiliate of a Purchaser, in connection with a pledge as contemplated in Section
4.1(b), or in connection with a sale pursuant to Rule 144, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement and the Registration Rights Agreement.

 

(b)    The Purchasers agree to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.

 

14



--------------------------------------------------------------------------------

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of such arrangement, such
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder.

 

(c)    Certificates evidencing the Shares and Warrant Shares shall not contain
any legend (including the legend set forth in Section 4.1(b)), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Shares or Warrant Shares pursuant to Rule 144, or (iii) if such
Shares or Warrant Shares are eligible for sale under Rule 144(k), or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission). The Company shall cause its counsel to issue a legal opinion to
the Company’s transfer agent promptly after the Effective Date if required by
the Company’s transfer agent to effect the removal of the legend hereunder. If
all or any portion of a Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the Warrant Shares, such
Warrant Shares shall be issued free of all legends. The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 4.1(c), it will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Company’s transfer
agent of a certificate representing Shares or Warrant Shares, as the case may
be, issued with a restrictive legend, deliver or cause to be delivered to such
Purchaser a certificate representing such Securities that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that enlarge
the restrictions on transfer set forth in this Section.

 

(d)    In addition to such Purchaser’s other available remedies, the Company
shall pay to a Purchaser, in cash, as liquidated damages and not as a penalty,
for each $1,000 of Shares or Warrant Shares (based on the Closing Price of the
Common Stock on the date such Securities are submitted to the Company’s transfer
agent) subject to Section 4.1(c), $10 per Trading Day (increasing to $20 per
Trading Day five (5) Trading Days after such damages have begun to accrue) for
each Trading Day after such third Trading Day until such certificate is
delivered. Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 

15



--------------------------------------------------------------------------------

(e)    Each Purchaser, severally and not jointly, agrees that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Company’s reliance that the Purchaser
will sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.

 

4.2    Furnishing of Information. As long as any Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. Upon the request of
any such holder of Securities, the Company shall deliver to such holder a
written certification of a duly authorized officer as to whether it has complied
with the preceding sentence. As long as any Purchaser owns Securities, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Securities under Rule 144. The Company further covenants that it will take such
further action as any holder of Securities may reasonably request, all to the
extent required from time to time to enable such Person to sell such Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144.

 

4.3    Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.

 

4.4    Participation in Future Financing. From the date hereof until the 1-year
anniversary of the Closing Date, the Company shall not effect a financing of its
Common Stock or Common Stock Equivalents (a “Subsequent Financing”) unless (i)
the Company delivers to each of the Purchasers hereunder a written notice at
least 10 Trading Days prior to the closing of such Subsequent Financing (the
“Subsequent Financing Notice”) of its intention to effect such Subsequent
Financing, which Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder, the Person with whom such Subsequent Financing is
proposed to be effected, and attached to which shall be a term sheet or similar
document relating thereto and (ii) such Purchaser shall not have notified the
Company by 6:30 p.m. (New York City time) on the fifth (5th) Trading Day after
its receipt of the Subsequent Financing Notice of its willingness to provide (or
to cause its designee to provide), subject to completion of mutually acceptable
documentation, up to its Pro-Rata Portion (as defined below) of 33% of proceeds
to be raised in such Subsequent Financing (the “Subsequent Financing
Percentage”) to the Company on the same terms set forth in the Subsequent
Financing Notice. If one or more Purchasers shall fail to so notify the Company
of their willingness to participate in their Pro-Rata Portion of the Subsequent
Financing Percentage, the Company may effect the remaining portion of such
Subsequent Financing on the terms and to the Persons set forth in the Subsequent
Financing Notice; provided that the Company must provide the Purchasers with a
second Subsequent Financing Notice, and the Purchasers will again have the right
of first refusal set forth above in this Section 4.4, if the Subsequent
Financing subject to the initial Subsequent Financing Notice is

 

16



--------------------------------------------------------------------------------

not consummated for any reason on the terms set forth in such Subsequent
Financing Notice within 60 Trading Days after the date of the initial Subsequent
Financing Notice with the Person identified in the Subsequent Financing Notice.
“Pro Rata Portion” is the ratio of (x) such Purchaser’s Subscription Amount and
(y) the aggregate sum of all of the Subscription Amounts. If any Purchaser no
longer holds any Shares, then the Pro Rata Portions shall be re-allocated among
the remaining Purchasers. Notwithstanding anything to the contrary herein, this
Section 4.4 shall not apply to the following: (a) the granting of options to
employees, officers and directors of the Company pursuant to any stock option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, or (b) the exercise of any
security issued by the Company in connection with the offer and sale of the
Company’s securities pursuant to this Agreement, or (c) the exercise of or
conversion of any convertible securities, options or warrants issued and
outstanding on the date hereof, provided such securities have not been amended
since the date hereof, or (d) acquisitions or strategic investments, the primary
purpose of which is not to raise capital.

 

4.5    Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m.
Eastern time on the Business Day following the Closing Date, file a Current
Report on Form 8-K or issue a press release, disclosing the transactions
contemplated hereby and make such other filings and notices in the manner and
time required by the Commission. The Company and each Purchaser shall consult
with each other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of any Purchaser, or
without the prior consent of each Purchaser, with respect to any press release
of the Company, which consent shall not unreasonably be withheld or delayed,
except if such disclosure is required by law, in which case the disclosing party
shall promptly provide the other party with prior notice of such public
statement or communication. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with the registration statement
contemplated by the Registration Rights Agreement and (ii) to the extent such
disclosure is required by law or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior notice of such disclosure
permitted under subclause (i) or (ii).

 

4.6    Shareholders Rights Plan. No claim will be made or enforced by the
Company or any other Person that any Purchaser is an “Acquiring Person” under
any shareholders rights plan or similar plan or arrangement in effect or
hereafter adopted by the Company, or that any Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Securities under the Transaction Documents or under any other agreement between
the Company and the Purchasers.

 

4.7    Non-Public Information. The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.

 

17



--------------------------------------------------------------------------------

4.8    Use of Proceeds. Except as set forth on Schedule 4.8 attached hereto, the
Company shall use the net proceeds from the sale of the Securities hereunder for
working capital purposes and not for the satisfaction of any portion of the
Company’s debt (other than payment of trade payables in the ordinary course of
the Company’s business and prior practices), to redeem any Company equity or
equity-equivalent securities or to settle any outstanding litigation.

 

4.9    Reimbursement. If any Purchaser becomes involved in any capacity in any
Proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by such
Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

4.10    Indemnification of Purchasers. The Company will indemnify and hold the
Purchasers and their directors, officers, shareholders, partners, employees and
agents (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of or relating to: (a) any misrepresentation, breach
or inaccuracy, or any allegation by a third party that, if true, would
constitute a breach or inaccuracy, of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents; or (b) any cause of action, suit or claim brought or made
against such Purchaser Party and arising solely out of or solely resulting from
the execution, delivery, performance or enforcement of this Agreement or any of
the other Transaction Documents and without causation by any other activity,
obligation, condition or liability pertaining to such Purchaser. The Company
will reimburse such Purchaser for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.

 

4.11    Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Warrant Shares pursuant to the Warrants.

 

18



--------------------------------------------------------------------------------

4.12    Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing of the Common Stock on the Trading
Market, and as soon as reasonably practicable following the Closing (but not
later than the earlier of the Effective Date and the first anniversary of the
Closing Date) to list the applicable Shares and Warrant Shares on the Trading
Market. The Company further agrees, if the Company applies to have the Common
Stock traded on any other Trading Market, it will include in such application
the Shares and the Warrant Shares, and will take such other action as is
necessary or desirable in the opinion of the Purchasers to cause the Shares and
Warrant Shares to be listed on such other Trading Market as promptly as
possible. The Company will take all action reasonably necessary to continue the
listing and trading of its Common Stock on a Trading Market and will comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market.

 

4.13    Future Financings. From the date hereof until 10 Trading Days after the
Effective Date, other than as contemplated by this Agreement, neither the
Company nor any Subsidiary shall issue or sell any Common Stock or Common Stock
Equivalents. Notwithstanding anything herein to the contrary, the 10 Trading Day
period set forth in this Section 4.13 shall be extended for the number of
Trading Days during such period in which (y) trading in the Common Stock is
suspended by any Trading Market, or (z) following the Effective Date, the
Registration Statement is not effective or the prospectus included in the
Registration Statement may not be used by the Purchasers for the resale of the
Shares and the Warrant Shares. Notwithstanding anything to the contrary herein,
this Section 4.13 shall not apply to the following (a) the granting of options
to employees, officers and directors of the Company pursuant to any stock option
plan duly adopted by a majority of the non-employee members of the Board of
Directors of the Company or a majority of the members of a committee of
non-employee directors established for such purpose, or (b) the exercise of any
security issued by the Company in connection with the offer and sale of the
Company’s securities pursuant to this Agreement, or (c) the exercise of or
conversion of any convertible securities, options or warrants issued and
outstanding on the date hereof, provided such securities have not been amended
since the date hereof, or (d) acquisitions or strategic investments, the primary
purpose of which is not to raise capital.

 

4.14    Equal Treatment of Purchasers. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration is also
offered to all of the parties to the Transaction Documents. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended to
treat for the Company the Debenture holders as a class and shall not in any way
be construed as the Purchasers acting in concert or as a group with respect to
the purchase, disposition or voting of Securities or otherwise.

 

4.15    Compliance with the Securities Laws. Such Purchaser agrees to comply
with the requirements of Regulation M, if applicable, with respect to the sale
of the Shares and Warrant Shares by the Purchaser. Such Purchaser hereby
confirms its understanding that it may not cover short sales made prior to the
Effective Date with Shares or Warrant Shares registered for resale on the
Registration Statement. The Purchaser acknowledges that it does not intend to
cover short positions made by it before the Effective Date with Shares or
Warrant Shares held by it and registered on the Registration Statement.

 

19



--------------------------------------------------------------------------------

ARTICLE V.

MISCELLANEOUS

 

5.1    Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all stamp and
other taxes and duties levied in connection with the sale of the Securities.

 

5.2    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.4    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day, (c)
the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

 

5.5    Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Purchasers of at least 75% of the Shares and Warrant Shares (on
an exercised basis) then held by the Purchasers or, in the case of a waiver, by
the party against whom enforcement of any such waiver is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

5.6    Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

5.7    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any

 

20



--------------------------------------------------------------------------------

Person, provided such transferee agrees in writing to be bound, with respect to
the transferred Securities, by the provisions hereof that apply to the
“Purchasers”.

 

5.8    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Sections 4.9 and 4.10.

 

5.9    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
New York for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by delivering a copy thereof
via overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto (including its
affiliates, agents, officers, directors and employees) hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

 

5.10    Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and delivery of the Shares.

 

5.11    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

21



--------------------------------------------------------------------------------

5.12    Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

5.13    Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 

5.14    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

 

5.15    Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall, to the
extent permissible under applicable law, be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

 

5.16    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents. For

 

22



--------------------------------------------------------------------------------

reasons of administrative convenience only, Purchasers and their respective
counsel have chosen to communicate with the Company through FW. FW does not
represent any of the Purchasers in this transaction but only the placement
agent, Rodman & Renshaw, Inc. The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by the Purchasers.

 

(Signature Page Follows)

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PRO-PHARMACEUTICALS, INC.

 

By:    /s/ DAVID PLATT                        

Name: David Platt

Title: Chief Executive Officer

 

Address for Notice:

189 Wells Avenue

Newton, Massachusetts 02459

Attn:

Tel: (617) 559 0033

Fax: (617) 928-3450

 

With copy to (which shall not constitute notice):

Perkins, Smith & Cohen, LLP

One Beacon Street, 30th Floor

Boston, Massachusetts 02108

Attn: Jonathan C. Guest, Esq.

Tel: (617) 854-4000

Fax: (617) 854-4040

 

[SIGNATURE PAGE CONTINUES]

 

24



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

BRISTOL INVESTMENT FUND, LTD.

 

By:    /s/ PAUL KESSLER                

Name: Paul Kessler

Title: Director

 

Subscription Amount: $150,000

Shares: 42,857

Warrant Shares: 21,429

 

Address for Notice:

c/o Bristol Capital Advisors, LLC

6363 Sunset Boulevard, Fifth Floor

Hollywood, CA 90029

Attn: Amy Wang, Esq.

Fax: (323) 769-2493

Tel: (323) 468-8307

E-mail: amy@bristolcompanies.net

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

25



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

OMICRON MASTER TRUST

 

By: Omicron Capital L.P., as Subadvisor

By: Omicron Capital Inc., its General Partner

 

By:    /s/ OLIVIER MORALI                

Name: Olivier Morali

Title: President

 

Address for Notice:

c/o Omicron Capital L.P.

810 Seventh Avenue, 39th Fl.

New York, New York 10019

Attn: Brian Daly

Fax: (212) 803-5269

 

Subscription Amount: $200,000.00

Shares: 57,143

Warrant Shares: 28,572

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

26



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

THE TAIL WIND FUND LIMITED

 

By: Tail Wind Advisory & Management Ltd., as Investment Manager

 

By:    /s/ DAVID CROOK                

Name: David Crook

Title: Chief Executive Officer

 

Address for Notice:

c/o: Tail Wind Advisory & Management Ltd.

1st Floor, No. 1 Regent Street

London, SW1Y 4NS, UK

Attn: David Crook

Chief Executive Officer

Fax: +44 20 7468 7657

 

With a copy to Fund’s Counsel:

Peter J. Weisman, P.C.

335 Madison Avenue

New York, New York 10017

USA

Tel: (212) 418-4792

Fax: (212) 317-8855

 

Subscription Amount: $250,000.00

Shares: 71,429

Warrant Shares: 35,715

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

27



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

CRANSHIRE CAPITAL L.P.

 

By: Downsiren Capital, Inc., General Partner

 

By:    /s/ MITCHELL P. KOPIN                

Name: Mitchell P. Kopin

Title: President

 

Address for Notice:

Attn: Mitchell Kopin

666 Dundee Road, Suite 1901

Northbrook, IL 60062

Fax: (847) 562-9031

 

Subscription Amount: $499,999.50

Shares: 142,857

Warrant Shares: 71,429

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

28



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

CRESCENT INTERNATIONAL LTD.

 

By:    /s/ MEL CRAW                

Name: Mel Craw

Title: Authorized Signatory

 

By:    /s/ MAXI BREZZI                

Name: Maxi Brezzi

Title: Authorized Signatory

 

Address for Notice:

c/o GreenLight (Switzerland) (SA)

84, Avenue Louis-Casai

CH 1216 Cointrin, Geneva

Switzerland

Attn: Mel Craw / Maxi Brezzi

Tel: + 41 22 791 7170 / +41 22 791 7256

Fax: +41 22 929 5394

 

Subscription Amount: $301,000.00

Shares: 86,000

Warrant Shares: 43,000

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

29



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

 

ALPHA CAPITAL AG

 

By:    /s/ KONRAD ACKERMANN                 

Name: Konrad Ackermann

Title: Director

  

Address for Notice:

Lettstrasse 32

Furstentum 9490

Vaduz, Liechtenstein

Fax: 011-423 232 3196

Attn: Director

      

Subscription Amount: $400,000.00

Shares: 114,286

Warrant Shares: 57,143

    

 

 

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

30



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

GRYPHON MASTER FUND, LP

 

By:    /s/ RYAN R. WOLTERS            

Name: Ryan R. Wolters

Title: Authorized Agent

 

Address for Notice:

500 Crescent Court, Suite #270

Dallas, Texas 75201

Attn: Ryan Wolters

Tel: (214) 871-6783

Fax: (214) 871-6909

 

Subscription Amount: $499,999.50

Shares: 142,857

Warrant Shares: 71,429

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

31



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

DELTA OPPORTUNITY FUND, LTD

 

By: Diaz & Altschul Advisors, LLC

 

By:    /s/ CHRISTOPHER S. MOONEY                

Name: Christopher S. Mooney

Title: Chief Financial Officer

 

Address for Notice:

Diaz & Altschul Advisors, LLC

950 Third Avenue, 16th Floor

New York, New York 10022

 

Subscription Amount: $200,000

Shares: 57143

Warrant Shares: 28,572

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

32



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

SF CAPITAL PARTNERS LTD.

 

By:    /s/ BRIAN H. DAVIDSON            

Name: Brian H. Davidson

Title: Authorized Signatory

 

Address for Notice:

3600 South Lake Drive

St. Francis, Wisconsin 53235

Fax: (414) 294-7700

 

Subscription Amount: $499,996.00

Shares: 142,856

Warrant Shares: 71,429

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

33



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

PLATINUM PARTNERS VALUE ARBITRAGE FUND LP

 

By:    /s/ MARK NORDLICHT                

Name: Mark Nordlicht

Title: General Partner

 

Address for Notice:

c/o Platinum Partners Value Arbitrage Fund LP

152 West 57th Street

New York, New York 10271

Tel: (212) 581-0500

Fax: (212) 581-7256

Attn: Frank Giorgio, CFO

e-mail: fgiorgio@platinumlp.com

 

Subscription Amount: $250,000.00

Shares: 71,429

Warrant Shares: 35,715

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

34



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

AIG DKR SOUNDSHORE PRIVATE INVESTORS HOLDING FUND LTD.

 

By:    /s/ TODD SAUMLER                

Name: Todd Saumler

Title: Authorized Signatory

 

Address for Notice:

AIG DKR SoundShore Private Investors Holding Fund Ltd.

c/o DKR Capital Partners L.P.

1281 East Main Street

Stanford, CT 06902

Attn: General Counsel

Attn:

 

Subscription Amount: $100,000

Shares: 66,667

Warrant Shares: 66,667

 

[PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

35



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

PORTSIDE GROWTH AND OPPORTUNITY FUND

 

By:    /s/ JEFFREY SMITH                

Name: Jeffrey Smith

Title: Authorized Person

 

Address for Notice:

c/o Ramius Capital Group, LLC

666 Third Avenue, 26th Floor

New York, New York 10017

Attn: Jeffrey Smith

Tel:

Fax:

 

Subscription Amount: $250,000

Shares: 71,429

Warrant Shares: 35,715

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

36



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

LANGLEY PARTNERS, L.P.

 

By: Langley Capital, LLC, General Partner

 

By:    /s/ JEFFREY THORP                

Name: Jeffrey Thorp

Title: Managing Member

 

Address for Notice:

Langley Capital, LLC

535 Madison Avenue, 7th Floor

New York, New York 10022

Tel: (212) 850-7528

Fax: (212) 850-7589

Attn: Jeffrey Thorp

jt@lcap.com

 

Subscription Amount: $250,005.00

Shares: 71,430

Warrant Shares: 35,715

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

37



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

OTAPE INVESTMENTS LLC

 

By:    /s/ RICHARD M. COYNE                

Name: Richard M. Coyne

Title: General Counsel

 

Address for Notice:

Otape Investments LLC

One Manhattanville Rd.

Purchase, New York 10577

 

Subscription Amount: $300,000.00

Shares: 85,714

Warrant Shares: 42,857

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

38



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

ELLIS INTERNATIONAL LTD

 

By:    /s/ JOHN D. CABOT                

Name: John D. Cabot

Title: Officer

 

Address for Notice:

53rd Street, Urbanization Obarrio

Swiss Tower, 16th Floor, Panama

Republic of Panama

Tel: 917-748-3501

 

Subscription Amount: $100,000.00

Shares: 28,571

Warrant Shares: 14,286

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

39



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

GAMMA OPPORTUNITY CAPITAL PARTNERS, LP

 

By:    /s/ CHRISTOPHER RESSMAN                

Name: Christopher Ressman

Title: Managing Partner

 

Address for Notice:

British Colonial Centre of Commerce

One Bay Street, Suite 401

Nassau (NP), The Bahamas

 

Subscription Amount: $100,000.00

Shares: 28,571

Warrant Shares: 14,286

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

40



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

TCMP3

 

By:    /s/ STEVEN E. SLAWSON                

Name: Steven Slawson

Title:

 

Address for Notice:

TCMP3

c/o Titan Capital Mgmt.

7 Century Drive, Suite 201

Parsippany, New Jersey 07054

 

Subscription Amount: $150,000.00

Shares: 42,857

Warrant Shares: 21,429

 

[ADDITIONAL PURCHASERS’ SIGNATURE PAGES FOLLOW]

 

41



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO PRW SPA]

 

BARUCHA LLC

 

By:    /s/ EZRA BIRNBAUM                

Name: Ezra Birnbaum

Title: Trustee

 

Address for Notice:

c/o Barucha LLC

25 Rosaling Place

Lawrence, New York 11559

Tel: (516) 371-4913

Fax: (781) 435-7164

Attn: Ezra Birnbaum

 

Subscription Amount: $100,000.00

Shares: 28,571

Warrant Shares: 14,286

 

42